


Exhibit 10.22

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

RESTRICTED STOCK AGREEMENT

 

You have been selected to be a recipient of a grant under the Schweitzer-Mauduit
International, Inc. Restricted Stock Plan (the “Plan”), as specified below:

 

GRANTEE:

DATE OF GRANT:

NUMBER OF RESTRICTED SHARES GRANTED:

DATE(S) OF LAPSE OF RESTRICTIONS:

 

THIS AGREEMENT, effective as of the Date of Grant set forth above, is between
Schweitzer-Mauduit International, Inc., a Delaware corporation (the “Company”)
and the Grantee named above, and is entered into pursuant to the provisions of
the Plan.  The parties hereto agree as follows:

 

1.             Employment by the Company.  The Restricted Stock granted
hereunder is awarded on the condition that Grantee remain in the employ of the
Company from the Date of Grant through (and including) the Date of Lapse of
Restrictions, as specified above (this time period is referred to herein as the
“Restriction Period”).

 

However, neither such condition nor the award of the Restricted Stock shall
impose upon the Company any obligation to retain Grantee in its employ for any
given period or upon any specific terms of employment.

 

2.             Certified Legend.  Each certificate representing shares of
Restricted Stock granted pursuant to the Plan shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in Schweitzer-Mauduit
International, Inc.’s Restricted Stock Plan (“Plan”), any rules of
administration adopted pursuant to such Plan, and a Restricted Stock Agreement
dated January 1, 2009.  A copy of the Plan, such rules, and such Restricted
Stock Agreement may be obtained from the Secretary of Schweitzer-Mauduit
International, Inc.”

 

3.             Removal of Restrictions.  Except as otherwise provided herein and
in the Plan, awards granted under this Agreement shall become freely
transferable by Grantee after the last day of the Restriction Period.  Once the
awards are released from the restrictions, Grantee shall be entitled to have the
legend required by Section 2 of this Agreement removed from his or her stock
certificate.

 

4.             Voting Rights and Dividends.  During the Restriction Period,
Grantee may exercise full voting rights and is entitled to receive all dividends
and other distributions paid with respect to the shares of Restricted Stock
while they are held.  If any such dividends or

 

1

--------------------------------------------------------------------------------


 

distributions are paid in shares of common stock of the Company, the shares
shall be subject to the same restrictions on transferability as are the shares
of Restricted Stock with respect to which they were paid.

 

5.             Termination of Employment Due to Death.  In the event the
employment of Grantee is terminated by reason of death during the Restriction
Period, the restrictions applicable to a specified number of the shares of
Restricted Stock held by Grantee at the time of termination shall lapse as of
the date Grantee’s employment terminated, as set forth in this Section 5.  The
number of shares of Restricted Stock with respect to which restrictions will
lapse upon Grantee’s death shall be calculated as follows:

 

(a)          The number of shares of Restricted Stock with respect to which
restrictions shall lapse following the death of Grantee shall be determined
based upon the assumption that Grantee’s employment continued throughout the
entire Restriction Period, and that the Grantee would have been entitled to have
the restrictions removed on 100% of his or her shares of Restricted Stock; and

 

(b)         The actual number of shares of Restricted Stock with respect to
which restrictions shall lapse following the death of Grantee shall be
calculated by multiplying the number of shares determined in accordance with
Subparagraph (a) above, by a fraction, the numerator of which is the number of
full months of employment of Grantee during the applicable Restriction Period,
and the denominator of which is the total number of full months comprising the
Restriction Period.

 

6.             Termination of Employment Due to Total and Permanent Disability. 
In the event Grantee’s active employment by the Company is terminated by reason
of Total and Permanent Disability, as such term is defined in the Plan, during
the Restriction Period, Grantee shall be entitled to a prorated award of shares
on the Date of Lapse of Restrictions, based on the number of full months of
employment of Grantee during the Restriction Period, in relation to the total
number of full months in the Restriction Period.  The restrictions on such
shares of Restricted Stock shall lapse at the same time they otherwise would
have, had the employment termination not occurred.

 

If, after the termination of Grantee’s employment due to Total and Permanent
Disability, but prior to the Date of Lapse of Restrictions as set forth on the
first page of this Agreement, Grantee dies, then the number of shares of
Restricted Stock with respect to which restrictions shall lapse and the timing
of such lapse shall be determined according to Section 5 herein, applied by
treating Grantee as if he or she had remained employed by the Company until the
date of his or her death.

 

7.             Termination of Employment for Other Reasons.  In the event that
Grantee terminates employment with the Company for any reason other than those
reasons set forth in Sections 5 and 6 herein, all shares of Restricted Stock
held by the Grantee at the time of employment termination shall be forfeited by
Grantee to the Company; provided, however, that in the event of an involuntary
termination of the employment of Grantee by the Company, the Compensation 
Committee, in its sole discretion, may waive the automatic forfeiture provisions
and pay out on a pro rata basis.

 

2

--------------------------------------------------------------------------------


 

8.             Change in Control.  In the event of a Change in Control, (as
defined in the Plan), all restrictions on the transferability of outstanding
awards of Restricted Stock held by Grantee under the Plan shall immediately
lapse, and thereafter such shares shall be freely transferable by Grantee,
subject to applicable Federal and state securities laws.

 

9.             Transferability.  Shares of Restricted Stock granted under this
Agreement are not transferable by Grantee, whether voluntarily or involuntarily,
by operation of law or otherwise, during the Restriction Period, except as
provided in the Plan.  If any assignment, pledge, transfer, or other
disposition, voluntary or involuntary, of Restricted Stock shall be made, or if
any attachment, execution, garnishment, or lien shall be issued against or
placed upon the Restricted Stock, then Grantee’s right to the Restricted Stock
shall immediately cease and terminate, and Grantee shall promptly surrender to
the Company all certificates evidencing Restricted Stock awarded under this
Agreement.

 

10.           Recapitalization.  In the event that there is any change in the
common stock of the Company through the declaration of stock dividends or
through recapitalization resulting in stock split-ups or through merger,
consolidation, or exchange of shares, or otherwise, the number of shares of
Restricted Stock subject to this Agreement shall be equitably adjusted by the
Compensation Committee to prevent dilution or enlargement of rights in
accordance with the Plan.

 

11.           Administration.  This Agreement and the rights of Grantee
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Compensation Committee, as such term is defined in the Plan, may adopt for
administration of the Plan.  It is expressly understood that the Compensation
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon Grantee.  Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

 

12.           Miscellaneous.

 

(a)          This Agreement shall not confer upon Grantee any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate his or her employment at any time.

 

(b)         Subject to the terms of the Plan, the Compensation Committee may
terminate, amend, or modify the Plan or this Agreement; provided, however, that
no such termination, amendment, or modification of the Plan or this Agreement
may in any way adversely affect Grantee’s rights under this Agreement without
Grantee’s consent.

 

(c)          The Company shall have the authority to deduct or withhold, or
require Grantee to remit to the Company, an amount sufficient to satisfy
Federal, state, and local taxes (including Grantee’s FICA obligation) required
by law to be withheld with respect to any provision of this agreement.

 

3

--------------------------------------------------------------------------------


 

(d)         This Agreement shall be subject to all applicable laws, rules, and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)          To the extent not preempted by Federal law, this Agreement shall be
governed by, and construed in accordance with the laws of the State of Georgia.

 

IN WITNESS THEREOF, the parties have caused the Agreement to be executed as of
the Date of Grant.

 

 

 

SCHWEITZER-MAUDUIT INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Frederic Villoutreix, Chairman and CEO

 

 

ATTEST:

 

 

 

 

 

John W. Rumely, Jr., Secty. & General Counsel

 

 

4

--------------------------------------------------------------------------------
